Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shutkin et al. US publication no. 2019/0260390 (hereinafter Shutkin).
2,	In regard to claim 1, Shutkin teaches:
A processing method for quasi-cyclic low density parity check (LDPC) coding, comprising: 
determining, according to a data feature of an information bit sequence to be encoded, one or more characteristics of the quasi-cyclic LDPC coding and a base matrix to perform the quasi-cyclic LDPC coding, 
(Sections [0039]-[0040] in Shutkin)
wherein the one or more characteristics includes a orthogonality of the base matrix, and 
(Sections [0039]-[0040] in Shutkin)
wherein the orthogonality of the base matrix includes a quasi-orthogonal property and a non-orthogonal property; and 
(Figure 6 and Sections [0078] – [0079] in Shutkin)
performing, according to the one or more characteristics and based on the base matrix and a lifting size, the quasi-cyclic LDPC coding and a rate matching process.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
3.	In regard to claim 2, Shutkin teaches:
The method of claim 1, wherein the data feature of the information bit sequence includes a combination of a code rate and a length of the information bit sequence.
(Section [0128] in Shutkin)
4.	In regard to claim 3, Shutkin teaches:
    PNG
    media_image1.png
    49
    539
    media_image1.png
    Greyscale

wherein the orthogonality of the base matrix is orthogonality of a sub-matrix D.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
5.	In regard to claim 4, Shutkin teaches:
The method of claim 3, wherein the quasi-orthogonal property includes: a first column index number set ColSETO and a second column index number set ColSETT, where ColSETO and ColSET1 have no intersection set and a union set of ColSETO and ColSETT forms all column index numbers of the sub-matrix D, a sub-matrix formed by all columns indicated by the column index number set ColSETO in the sub-matrix D is DO a sub-matrix formed by all columns indicated by the column index number set ColSETT in the sub-matrix D is D1, and wherein DI has a orthogonal property and DO does not have a orthogonal property.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
6.	In regard to claim 5, Shutkin teaches:
The method of claim 4, wherein the non-orthogonal property includes that the sub- matrix D does not have the orthogonal property and the quasi-orthogonal property.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
7.	In regard to claim 6, Shutkin teaches:
The method of claim 4, wherein the orthogonal property includes that: 
there is no intersection set among row index number sets RowSETi (i=0,1,...,(I-1)), a union set of all row index number sets RowSETi (i=0,1,...,(I-1)) forms all row index numbers of the sub-matrix D, and in the sub-matrix D, a sub-matrix Di formed by all rows indicated by a row index number set RowSETi has at most one non-1 element in all elements indicated by any one column index number, wherein I is a positive integer less than a number of rows of the sub-matrix D, and wherein RowSETi (i=0,1,...,(I-1)) includes at least two elements, the non-1 element corresponds to the element indicating identity matrix obtained by cyclic shifting in base matrix.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
8.	In regard to claim 7, Shutkin teaches:
The method of claim 6, wherein all elements in the row index number set RowSETi are consecutive positive integers, i = 0, 1, ..., (I-1).
(Figure 6 and Sections [0078] – [0079] in Shutkin)
9.	In regard to claim 8, Shutkin teaches:
The method of claim 4, wherein the first column index number set ColSETO = [0, 1].
(Figure 6 and Sections [0078] – [0079] in Shutkin)
10.	In regard to claim 9, Shutkin teaches:
The method of claim 1, wherein during the rate matching process, a rate matching output sequence obtained by a bit selection does not include systematic bits of (F x Z) bits, wherein the systematic bits of (F x Z) bits corresponding to a column index number of the base matrix is a third column index number set ColSET2, and wherein the third column index number set ColSET2 is a subset of a first column index number set ColSETO.
(Figure 6 and Sections [0078] – [0079] in Shutkin)
11.	In regard to claim 10, Shutkin teaches:
The method of claim 9, wherein the third column index number set ColSET2=[0, 1].
(Figure 6 and Sections [0078] – [0079] in Shutkin)
12.	Claims 11-20 are rejected for the same reasons as per claims 1-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112